Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks (pages 5-8), filed 08 July 2022, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of 14 April 2022 has been withdrawn.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest “a third wall portion which extends in the first direction and connects the first wall portion to the second wall portion, and an outer edge of the protruding portion is spaced apart from the third wall portion when seen in the first direction” in conjunction with the rest of the claimed limitations.

Hiratsuka (US 2016/0252629 A1) discloses a radiation imaging device comprising: a radiation detection panel (103) having a first surface on which a detection region for detecting radiation is formed, and a second surface on a side opposite to the first surface; a base substrate (104) having a support surface configured to face the second surface of the radiation detection panel and configured to support the radiation detection panel; and a flexible circuit substrate (107 including flexible printed circuits FPC) connected to the radiation detection panel (103), wherein an end portion of the base substrate (104) corresponding to a portion to which the flexible circuit substrate (107) is connected is located further inward than an end portion of the radiation detection panel (103) when seen in a first direction orthogonal to the support surface (of 104), and the base substrate (104) has a protruding portion (104a) which protrudes further outward than the radiation detection panel (103) at a position at which the base substrate (104) does not overlap the flexible circuit substrate (107) when seen in the first direction (par. [0018]-[0031], fig. 1-4).
Nagano (US 2014/0061485 A1) discloses “scintillator layer 30 protrudes from at least one side 25a of the sensor panel 25 toward a side wall which is a plate portion of a side surface of the housing 40. An outer edge of the scintillator layer 30 is located outside more than an outer edge of the sensor panel 25 at the one side 25a. As described above, the scintillator layer 30 has a protruding portion 60 protruding outside more than the outer edge of the sensor panel 25” (par. [0020], fig. 2).
While radiation detectors having various protrusions were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Accordingly, claim 1 is allowed.

Regarding claims 2-11, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884